Case 19-14017-JDW         Doc 17     Filed 12/06/19 Entered 12/06/19 11:32:55           Desc Main
                                    Document      Page 1 of 2



                  IN THE UNITED STATES BANKRUPTCY COURT FOR
                      THE NORTHERN DISTRICT OF MISSISSIPPI

IN RE:                                                                 CHAPTER 13 CASE NO.:

KELLY L. LINVILLE                                                                19-14017-JDW

         OBJECTION TO CONFIRMATION OF CHAPTER 13 PLAN (DKT. #2)

       COMES NOW the Chapter 13 Trustee, Locke D. Barkley (the “Trustee”), by and through

counsel, after conducting the Section 341(a) Meeting of Creditors, reviewing the Petition,

Schedules, and Statement of Financial Affairs, and files this Objection to Confirmation of Chapter

13 Plan (the “Objection”), and in support thereof states as follows:

       1.      The Debtor commenced this proceeding by filing a Voluntary Petition on October

3, 2019 (the “Petition Date”). The Debtor filed a proposed Chapter 13 Plan (Dkt. #2) (the “Plan”)

on the Petition Date.

       2.      The Debtor is below median income and the proposed term of the Plan is sixty (60)

months. The Plan provides that the funds remaining after disbursements have been made to all

other creditors provided for in this plan shall be paid to nonpriority unsecured creditors. The

liquidation value in Section 5.1 of the Plan is zero (0).

       3.      The Debtor’s Plan fails to comply with 11 U.S.C. §§ 1325(a)(1) and

§521(e)(2)(A)(i) because the Debtor has failed to provide the Trustee with a copy of the Federal

tax return for the 2018 tax year.

       4.      The Debtor has failed to commence plan payments as required by 11 U.S.C. §

1326(a)(1).

       5.      The Debtor should timely remit all plan payments due under the Plan prior to the

hearing or the case should be dismissed for failure to comply with the proposed Plan.




                                                  1
Case 19-14017-JDW        Doc 17       Filed 12/06/19 Entered 12/06/19 11:32:55           Desc Main
                                     Document      Page 2 of 2



       6.      For the reasons set forth herein, the Trustee submits that Confirmation of the Plan

should be denied and the case dismissed.

       WHEREFORE, PREMISES CONSIDERED, the Trustee respectfully requests that upon

notice and hearing that this Court enter its order sustaining the Objection. The Trustee prays for

other such general and specific relief to which Trustee and this bankruptcy estate may be entitled.

       Dated: December 6, 2019.

                                       Respectfully submitted,

                                       LOCKE D. BARKLEY
                                       CHAPTER 13 TRUSTEE

                               BY:     /s/ Melanie T. Vardaman
                                       ATTORNEYS FOR TRUSTEE
                                       W. Jeffrey Collier (MSB 10645)
                                       Melanie T. Vardaman (MSB 100392)
                                       6360 I-55 North, Suite 140
                                       Jackson, Miss. 39211
                                       (601) 355-6661
                                       mvardaman@barkley13.com


                                 CERTIFICATE OF SERVICE

       I, the undersigned attorney for the Trustee, do hereby certify that I electronically filed the
foregoing with the Clerk of Court using the CM/ECF system, and I hereby certify that I either
mailed by United States Postal Service, first class, postage prepaid, or electronically notified
through the CM/ECF system, a copy of the above and foregoing to the Debtor, attorney for the
Debtor, the United States Trustee, and other parties in interest, if any, as identified below.

       Dated: December 6, 2019.

                                              /s/ Melanie T. Vardaman
                                              MELANIE T. VARDAMAN




                                                 2
